Colt, J.
The plaintiff’s commutation check, which he received as a passenger in the car of the Metropolitan road from the conductor of that car, entitled him under the St. of 1871, e. 381, § 36, to a passage on the same day in any car run in the city by any other street railway “ between any two points therein,” without paying “ any sum beyond eight cents for both of the passages aforesaid.” This right the plaintiff had used up when he surrendered his check and left the second car. It cannot be fairly claimed that he had the right to three passages in three different cars.
*546The fact that the defendant’s conductor when he took up the check had informed him that he might ride without pay to the place of his destination in the car from which he was ejected, affords him no excuse for refusing to pay his fare when demanded. The conductor of that car, whose duty it was to collect the fare, had no authority to give him a free passage upon his statement that the conductor of another car had promised it to him without any consideration. Conductors have no authority so to bind the corporation by which they are employed.

Exceptions overruled.